Daneorth, J.
It is undoubtedly a well established principle in equity that in ordinary cases when land is conveyed to one person on the payment of the consideration by another, a resulting trust will be presumed in favor of him who pays the consideration.
When, however, the purchase is made by a husband and the conveyance is to the wife, this principle does not apply, but the presumption is, that it was intended for the benefit of the wife. 2 Story’s Eq. Jur., § 1204. Whitten v. Whitten, 3 Cush. 197. Spring v. Hight, 22 Maine, 408.
Hence, in this case the burden of proof rests upon the plaintiff not only to overcome this presumption, but to establish the trust relied upon in his bill. An examination of the testimony, assuming its admissibility, shows a preponderance in favor of the presumption.

Bill dismissed with costs.

Appleton, C. J., Walton, Barrows and Libbet, J J., concurred.